Citation Nr: 1002987	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-41 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to service-connected bilateral pes 
planus.

2.  Entitlement to an increased initial rating for 
degenerative joint disease, right hip. 

3.  Entitlement to an increased initial rating for 
degenerative joint disease, left hip. 

4.  Entitlement to an increased initial rating for 
degenerative joint disease, right knee (to include right leg 
pain). 

5. Entitlement to an increased initial rating for 
degenerative joint disease, left knee (to include left leg 
pain). 

6. Entitlement to an increased initial rating for 
degenerative joint disease, right ankle. 

7.  Entitlement to an increased initial rating for 
degenerative joint disease, left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for low 
back secondary to service-connected bilateral pes planus.  
This case was Remanded by the Board in July 2007 for further 
development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran has submitted an additional 
statement to the Board, without a waiver, since the last 
supplemental statement of the case by the RO.  However, as 
the evidence is a restatement of arguments already on the 
record, readjudication by the RO is not required. 

The issues of entitlement to increased initial ratings for 
right hip, left hip, right knee, left knee, right ankle, and 
left ankle disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was awarded service connected for a bilateral 
pes planus disability prior to the onset of his current low 
back complaints.  

2.  Medical opinion is in equipoise to warrant a finding that 
a current low back disorder was accelerated in severity or is 
permanently aggravated by the Veteran's service-connected 
bilateral pes planus disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
as caused by, accelerated by, or aggravated by service-
connected bilateral pes planus are met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in June 1999 the amendment is 
not applicable to the current claim. 

The Veteran was awarded service connection for a bilateral 
pes planus disability in January 1954.  Years later, 
providers assigned diagnoses of degenerative joint disease of 
various joints and joint groups, including the low back and 
other joints not the subject of the current appeal.  He filed 
a claim for service connection of the low back in April 2003 
claiming that his low back disorder was caused by the 
bilateral pes planus disability and resulting altered gait.  

Weighing in favor of the Veteran's claim is a May 2008 VA 
examination regarding his joints.  The examiner opined that 
it was "as likely as not that there is a 50% probability 
that the [V]eteran's altered gait caused or contributed to 
the [V]eteran's development of arthritis of his ... spine." 

Weighing against the Veteran's claim is a prior May 2008 VA 
examination regarding his spine.  That examiner opined that 
it was "less likely as not that the Veteran's altered gait 
is related to his pes planus and more likely related to the 
advanced arthritis of his spine (along with arthridities of 
the hips, ankles, and knees...)."  The examiner further opined 
"pes planus did not cause or result in this veteran having 
arthritis of the spine."  

	The Board finds the examinations were adequate for evaluation 
purposes.  Specifically, the examiners interviewed the 
Veteran and conducted thorough examinations.  There is no 
indication that the examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant facts.  Therefore, the Board finds the opinions to 
be probative.

The Board has also considered VA outpatient treatment as well 
as private treatment records submitted by the Veteran.  These 
clinical records confirm that he has a low back disorder and 
an altered gait.  The outpatient and private treatment 
records do not indicate whether the pes planus disability 
contributed to the low back disorder.  

In light of the above discussion, the Board finds no adequate 
basis to reject the competent medical evidence that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Accordingly, the Board finds that the medical 
evidence is in equipoise on the issue of whether the service-
connected pes planus disability caused or aggravated the low 
back disorder.  Where evidence in equipoise, the Board 
resolves doubt in the Veteran's favor.  As such, service 
connection for the low back disorder is granted.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a low back disorder, as secondary to 
or as aggravated by a bilateral pes planus disability, is 
granted.


REMAND

In August 2008, the Appeals Management Center notified the 
Veteran of the initial grant of service connection and 
initial ratings assigned for his right hip, left hip, right 
knee, left knee, right ankle, and left ankle disabilities.  A 
10 initial evaluation was assigned for each of those 
disabilities by a rating decision prepared in June 2008.  A 
Notice of Disagreement (NOD) was submitted by the Veteran in 
August 2008.  

To date, no statement of the case (SOC) regarding these 
matters has been furnished.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that, when an appellant files 
a timely NOD as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue an SOC on the issues of 
entitlement to increased initial ratings 
for right hip, left hip, right knee, left 
knee, right ankle, and left ankle 
disabilities.   

2.  The Veteran should be clearly advised 
of the need to file a substantive appeal if 
he wishes to complete an appeal from the 
rating decision prepared in June 2008 and 
issued to the Veteran in August 2008.  If 
an appeal is perfected, then the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht
 Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


